DETAILED ACTION
This communication is responsive to the application and claim set filed April 1, 2019, and the Response to Restriction Requirement filed May 27, 2021.  Claims 1-23 are currently pending.
Elected claims 1-19 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19, in the reply filed on May 27, 2021 is acknowledged.  The traversal is on the grounds that (1) the claims of Groups I and II are a related combination (presumably a product and process of making that product), and (2) the search of both Groups may be made without undue burden.  (Response, pp. 1-2.)  This is not found persuasive because, as explained in the Requirement for Restriction, the polymer of Group II need not be made via a polymerization process with the catalyst of Group I.  Any polymer with the properties recited in Group II will obviate the claims, no matter how the polymer is made.  
As for the argument that the search may be made without undue burden, the requirement that there is no serious search burden does not apply to lack of unity restrictions.  (See MPEP 1850.)
The requirement is still deemed proper and is therefore made FINAL.  Claims 1-19 are under examination.

Priority
This application is the national stage entry of PCT/JP2017/035911, filed October 3, 2017, which claims priority to JP 2016-195482, filed October 3, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Initial Comments
The examiner notes that the recited pore radius ranges in claim 1 (0.002 µm – 1 µm and 1 µm – 30 µm) are atypical ranges not found in the prior art.  If a bimodal pore size distribution is mentioned at all, most references appear to delineate between pore sizes below 1 µm and above 1 µm.  It is possible the prior art references teach pore sizes that may fall within the recited ranges, but a mere possibility is not sufficient to deny patentability.  However, a process that is substantially identical to the claimed process should result in a product that is substantially identical to the claimed product.  The prior art reference discussed below teaches a substantially identical process of forming the claimed solid catalyst component, and is relied upon for that teaching.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakita et al. (JP 2006-199975A).
The examiner will refer to the paragraphs in the machine translation of Kawakita, which is attached to this communication.
Regarding claims 1-7, and 9-15, Kawakita teaches a process of forming a solid catalyst component comprising the following steps:
A halogen-containing magnesium compound is contacted with alcohol, then a first internal electron donor, preferably a diether having a fluorene ring.  (paras. [0067]-[0069].)  A preferred magnesium compound is an alkoxymagnesium chloride.  (para. [0039].)
The magnesium compound solution is brought into contact with a titanium compound at a preferred temperature between -70°C and 50°C for a preferred time of 30 to 180 minutes.  (paras. [0070]-[0071].)  TiCl4 is the preferred titanium compound.  (para. [0065].)  The temperature and time ranges of Kawakita overlap the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Kawakita.
The magnesium-titanium solution is brought into contact with a second internal electron donor, preferably a diether with a fluorene ring.  (para. [0073].)
The resulting solution is filtered and washed to obtain a solid catalyst component.  (para. [0074].)
As noted above in paragraph 6, Kawakita is silent as to the pore volumes within the recited pore radius ranges.  However, a component’s characteristics are determined by the constituents of the component, as well as the process by which the component is made.  The process of Kawakita is substantially identical to the claimed process of making the catalyst component, as set forth in claim 7 of the present application.  Thus, the solid catalyst component of Kawakita should be substantially identical to the claimed solid catalyst component and should have the same characteristics, including pore sizes and See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Regarding claim 8, as noted above, the process of Kawakita preferably uses a halogen-containing magnesium compound.  However, Kawakita more generally teaches that “allyloxymagnesium compounds” such as phenoxymagnesium and dimethylphenoxymagnesium are also useful magnesium compounds.  (para. [0036].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one of the allyloxymagnesium compounds in place of the alkoxymagnesium compound with the predictable result of forming a solid catalyst component because Kawakita teaches that both compounds are useful.  (See MPEP 2143(I)(B).)

Regarding claims 16 and 17, Kawakita teaches a catalyst for the polymerization of olefins comprising the catalyst component discussed above, an alkylaluminum co-catalyst, and silicon-based external electron donor.  (paras. [0076]-[0089].)

Regarding claims 18-19, Kawakita teaches a process for the polymerization of olefins in which olefin monomers are contacted with the catalyst discussed above.  In some instances, a prepolymerization process is conducted before the primary polymerization.  The polymerization may be either a homopolymerization or a co-polymerization.  Propylene is a preferred olefin.  (paras. [0093]-[0098], [0102].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763